Citation Nr: 0217466	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1949 to 
June 1950, and from September 1950 to April 1952.  The 
veteran denied in September 2000.  The appellant claims to 
be his surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board or BVA) from a February 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.  The RO&IC 
denied the appellant's claim for payment of death benefits 
on the basis of her not having been recognized as the 
veteran's surviving spouse.

In March 2001 the appellant provided oral testimony before a 
Decision Review Officer at the RO&IC, and in August 2002 
before the undersigned Member of the Board.  Transcripts of 
her testimony have been associated with the claims file.


FINDINGS OF FACT

1.  [redacted] (the appellant) and the veteran were married in 
July 1978 and their marriage was terminated by divorce in 
April 1997; there is no record that she filed a timely 
appeal of that decree of dissolution on any basis.

2.  The veteran's marriage to [redacted] in March 1999 was 
dissolved in January 2000.

3.  The veteran died in September 2000 and he was not 
married at the time of his death.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse have not been met as a matter of 
law.  38 U.S.C.A. §§ 101, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.1, 3.50, 3.206 and 3.102, 3,159(2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that in 1981 the veteran reported that he 
and the appellant had married in July 1978.  In 1984, VA 
found him entitled to a permanent and total disability 
rating for pension purposes, but the appellant's income 
precluded any benefit entitlement.  VA in 1985 advised him 
to reapply in view of the change in her income status that 
he had reported.  He noted in a VA benefit application he 
had submitted in 1993 that he remained married to the 
appellant.

A VA psychiatry examination report in 1995 noted the veteran 
was married to the same spouse from 1978, although he was 
separated from his current wife.  Another contemporaneous 
medical report noted he and his spouse did not get along 
well.  The VA benefit eligibility verification report he 
submitted in 1998 reported he was not married and that the 
marriage had been terminated in April 1997.  Subsequent 
medical reports note in 1998 that he appeared with his 
girlfriend and early in 1999 that he lived with his actively 
drinking girl friend.

The veteran noted in a VA benefit eligibility verification 
report early in 1999 that he would marry [redacted] in March 
1999.  VA advised him that his pension benefit would be 
discontinued effective in December 1999 since he did not 
provide requested information regarding his reported 
marriage to [redacted].  He provided copies of documents that 
showed this marriage had occurred in March 1999, that they 
had separated in June 1999, and that the marriage had been 
dissolved in January 1990.  Early in 2000 he submitted a 
declaration of dependents that reported his marriage to the 
appellant had terminated in February 1999.  A VA eligibility 
verification report noted he was not married since January 
2000.

The record shows that the veteran died in September 2000 and 
that the death certificate listed his marital status as 
divorced.  His daughter filed a claim for VA burial 
benefits.

The VA in October 2000 received the appellant's application 
for VA death benefits.  In essence, it was her feeling that 
she had not been properly served with the final divorce 
decree.  She supplemented the record with numerous documents 
that substantiated her marriage to the veteran as previously 
reported.  VA contact confirmed the date of the divorce in 
April 1997, and obtained a copy of the judgment dated in 
April 1997.  This showed that the appellant (respondent in 
the proceeding) was served by publication and in person with 
various pertinent documents.  It was noted that petitioner's 
(the veteran) attorney would make service of the judgment by 
mail.  One of the findings was that there had been an 
irretrievable breakdown of the marriage relationship.  

Among the numerous documents the appellant submitted with 
her appeal was a record of contact with a VA employee 
regarding her claim wherein she argued, in essence, the 
veteran's death was a homicide and that her divorce from the 
veteran was invalid based on inadequate notice.  

She supplemented the record with various correspondences 
that in essence mentioned the two bases of her claim and 
discussed other matters that were the subject of other legal 
proceedings.  At a RO&IC hearing early in 2001 she 
elaborated on her contentions regarding the circumstances of 
the veteran's death, her recollection of events surrounding 
the divorce proceeding (3, 4, 8-9, 12-13, 15) and, for the 
majority of the hearing, essentially a recitation of other 
matters that she indicated were being addressed in other 
legal proceedings (Transcript inter alia 4, 24, 7-8, 10, 15-
16, 24-25).  She also asserted that she was not at fault in 
the separation and that she had not remarried (T 17). 

The representative clarified the argument as grounded in a 
claim of invalid or illegal divorce due to irregularities of 
the proceeding, the veteran's incompetency at the time of 
filing, and his other health problems noted as contributing 
to his death.

At the Board hearing, the appellant essentially continued 
the line of argument in her previous testimony, arguing that 
the divorce was not legal or proper as she was served in the 
hospital (T 2-3, 24).  She asserted the veteran's 
incompetency based upon the commitment for chemical 
dependency prior to the divorce (T inter alia 4, 7, 9, 11-
12, 20-21 and 26).

Documents added to the record as a result of the Board 
hearing were described as evidence of the appellant's claim 
that the veteran was not competent when he filed for 
divorce.  According to a June 1995 VA medical record the 
veteran had good understanding of the explanation of certain 
tests and the medical aspects of alcohol that were explained 
to him.  A consultation form noted he appeared to meet the 
current criteria for post-traumatic stress disorder and that 
it was recommended that he follow up with the treatment 
program upon discharge.  

There was a record of a State agency-initiated proceeding 
for treatment of his chemical dependence late in 1995 that 
recommended the least restrictive alternative of community 
based treatment.  According to the record, his preferences 
and willingness to participate were factors considered.  The 
appellant also submitted correspondence that contained 
various enumerated "Counts" and the issue framed as the 
veteran's competency at the time of commitment until his 
"murder" in September 2000. 


Criteria

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

(a) Spouse. ``Spouse'' means a person of the opposite sex 
whose marriage to the veteran meets the requirements of Sec. 
3.1(j).

(b) Surviving spouse. Except as provided in Sec. 3.52, 
``surviving spouse'' means a person of the opposite sex 
whose marriage to the veteran meets the requirements of Sec. 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: (1) Who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) Except as provided 
in Sec. 3.55, has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50.

The validity of a divorce decree regular on its face, will 
be questioned by the Department of Veterans Affairs only 
when such validity is put in issue by a party thereto or a 
person whose interest in a claim for Department of Veterans 
Affairs benefits would be affected thereby. 

In cases where recognition of the decree is thus brought 
into question: (a) Where the issue is whether the veteran is 
single or married (dissolution of a subsisting marriage), 
there must be a bona fide domicile in addition to the 
standards of the granting jurisdiction respecting validity 
of divorce; (b) Where the issue is the validity of marriage 
to a veteran following a divorce, the matter of recognition 
of the divorce by the Department of Veterans Affairs 
(including any question of bona
fide domicile) will be determined according to the laws of 
the jurisdictions specified in Sec. 3.1(j). (c) Where a 
foreign divorce has been granted the residents of a State 
whose laws consider such decrees to be valid, it will 
thereafter be considered as valid under the laws of the 
jurisdictions specified in Sec. 3.1(j) in the absence of a 
determination to the contrary by a court of last resort in 
those jurisdictions.  38 C.F.R. § 3.206.

Marriage, so far as its validity in law is concerned, is a 
civil contract between a man and a woman, to which the 
consent of the parties, capable in law of contracting, is 
essential. Lawful marriage may be contracted only between 
persons of the opposite sex and only when a license has been 
obtained as provided by law and when the marriage is 
contracted in the presence of two witnesses and solemnized 
by one authorized, or whom one or both of the parties in 
good faith believe to be authorized, so to do. Marriages 
subsequent to April 26, 1941, not so contracted shall be 
null and void.  Minnesota Statutes (2002), Chapter 517.01.

Wherever the word "divorce" is used in the statutes, it has 
the same meaning as "dissolution" or "dissolution of 
marriage."  Minnesota Statutes (2002), Chapter 518.002.

A decree of dissolution of marriage or of legal separation 
is final when entered, subject to the right of appeal. When 
entered, the findings of fact and conclusions of law may 
constitute the judgment and decree. An appeal from the 
decree of dissolution that does not challenge the finding 
that the marriage is irretrievably broken does not delay the 
finality of that provision of the decree which dissolves the 
marriage beyond the time for appealing from that provision. 
A party may remarry before the time for appeal has run if it 
is not contested that the marriage is irretrievably broken 
or if a stipulation that the marriage is irretrievably 
broken is incorporated in the decree of dissolution. 

On motion and upon terms as are just, the court may relieve 
a party from a judgment and decree, order, or proceeding 
under this chapter, except for provisions dissolving the 
bonds of marriage, annulling the marriage, or directing that 
the parties are legally separated, and may order a new trial 
or grant other relief as may be just for the following 
reasons: (1) mistake, inadvertence, surprise, or excusable 
neglect; (2) newly discovered evidence which by due 
diligence could not have been discovered in time to move for 
a new trial under the rules of civil procedure, rule 59.03; 
(3) fraud, whether denominated intrinsic or extrinsic, 
misrepresentation, or other misconduct of an adverse party; 
(4) the judgment and decree or order is void; or (5) the 
judgment has been satisfied, released, or discharged, or a 
prior judgment and decree or order upon which it is based 
has been reversed or otherwise vacated, or it is no longer 
equitable that the judgment and decree or order should have 
prospective application. 

The motion must be made within a reasonable time, and for a 
reason under clause (1), (2), or (3), not more than one year 
after the judgment and decree, order, or proceeding was 
entered or taken. A motion under this subdivision does not 
affect the finality of a judgment and decree or order or 
suspend its operation. 

This subdivision does not limit the power of a court to 
entertain an independent action to relieve a party from a 
judgment and decree, order, or proceeding or to grant relief 
to a party not actually personally notified as provided in 
the rules of civil procedure, or to set aside a judgment for 
fraud upon the court.  Minnesota Statutes (2002), Chapter 
518.145.

Service; alternate service; publication. (a) Unless a 
proceeding is brought by both parties, copies of the summons 
and petition shall be served on the respondent personally. 
(b) When service is made out of this state and within the 
United States, it may be proved by the affidavit of the 
person making the same. When service is made without the 
United States it may be proved by the affidavit of the 
person making the same, taken before and certified by any 
United States minister, charge d'affaires, commissioner, 
consul or commercial agent, or other consular or diplomatic 
officer of the United States appointed to reside in such 
country, including all deputies or other representatives of 
such officer authorized to perform their duties; or before 
an officer authorized to administer an oath with the 
certificate of an officer of a court of record of the 
country wherein such affidavit is taken as to the identity 
and authority of the officer taking the same. (c) If 
personal service cannot be made, the court may order service 
of the summons by alternate means. The application for 
alternate service must include the last known location of 
the respondent; the petitioner's most recent contacts with 
the respondent; the last known location of the respondent's 
employment; the names and locations of the respondent's 
parents, siblings, children, and other close relatives; the 
names and locations of other persons who are likely to know 
the respondent's whereabouts; and a description of efforts 
to locate those persons. The court shall consider the length 
of time the respondent's location has been unknown, the 
likelihood that the respondent's location will become known, 
the nature of the relief sought, and the nature of efforts 
made to locate the respondent. 




The court shall order service by first class mail, 
forwarding address requested, to any addresses where there 
is a reasonable possibility that mail or information will be 
forwarded or communicated to the respondent or, if no 
address so qualifies, then to the respondent's last known 
address. If the petitioner seeks disposition of real estate 
located within the state of Minnesota, the court shall order 
that the summons, which shall contain the legal description 
of the real estate, be published in the county where the 
real estate is located. The court may also order 
publication, within or without the state, but only if it 
might reasonably succeed in notifying the respondent of the 
proceeding. Also, the court may require the petitioner to 
make efforts to locate the respondent by telephone calls to 
appropriate persons. Service shall be deemed complete 21 
days after mailing or 21 days after court-ordered 
publication.  Minnesota Statutes (2002), Chapter 518.11.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  The Board has not overlooked the 
recently codified VA regulations that implement the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a) (2002).  
However, these provisions do not provide any rights other 
than those provided by the VCAA.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding 
this matter was brought to the attention of the RO&IC or the 
Board, but not requested or accounted for.  The matter at 
hand is a purely legal question in the nature of basic 
entitlement that the VCAA would not affect.  See for example 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The 
appellant has not indicated the likely existence of any 
evidence that has not already been obtained or provided that 
would be crucial in the claim from the standpoint of 
substantiating current compliance with the applicable law or 
VA regulations for the benefit she seeks.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Specifically she has not 
referred to any action at law regarding the propriety of the 
divorce decree she has taken in a court of competent 
jurisdiction.


Recognition as the Veteran's Surviving Spouse

The court document the veteran submitted to VA early in 2000 
found as fact that [redacted] was the victim of spousal abuse 
during the marriage that followed his divorce from the 
appellant.  The divorce decree however showed that the 
appellant was served according to the applicable law.  It 
was noted that petitioner's (the veteran) attorney would 
make service of the judgment by mail and there is no support 
in the record that the administrative procedures were not 
followed to achieve proper service of the judgment.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse). 38 U.S.C. § 101(3) (emphasis added).  See 38 
C.F.R. §§ 3.1(j), 3.205(a). 

In the present case, there is evidence that the appellant 
had been married to the veteran.  However, the record also 
contains a divorce decree issued effective April 21, 1997.  
There is also evidence of the veteran's subsequent marriage 
to another person and the termination of that relationship 
prior to his death.  The Board finds that the record 
established as a matter of law that at the time of the 
veteran's death in September 2000, the appellant was not the 
veteran's spouse for purposes of VA benefits.  

The appellant claims that she should still be eligible for 
death benefits because she believes she did not have proper 
notice of the divorce, and she seems to question the 
veteran's competency at the time of the proceeding.  

Initially, the Board should point out that any exception to 
the cohabitation requirement would only apply where the 
parties separate, but are still married. 

As to her arguments, construed broadly, that the veteran was 
mentally incompetent to enter into the divorce decree, and 
that she did not have proper notice, the Board has no 
jurisdiction to question the validity of the divorce decree 
issued by the State of Minnesota.  See Ankenbrandt v. 
Richards, 504 U.S. 689, 689, 119 L. Ed. 2d 468, 112 S. Ct. 
2206 (1992) (confirming that the domestic relations 
exception to federal jurisdiction excludes the issuance or 
modification of a divorce, alimony or child custody decree); 
Sosna v. Iowa, 419 U.S. 393, 404, 42 L. Ed. 2d 532, 95 S. 
Ct. 553 (1975) (explaining that the regulation of domestic 
relations is "an area that has long been regarded as 
virtually exclusive province of the States"); Barber v. 
Barber, 62 U.S. (How. 21) 582, 16 L. Ed. 226 (1859) (holding 
that domestic relations were an exception to federal court 
jurisdiction). 

Regarding the validity of a divorce decree that is regular 
on its face, 38 C.F.R. § 3.206(a) provides that where the 
issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  These 
provisions appear inapplicable to this case in light of the 
facts as to the divorce from [redacted] and the later 
relationship with [redacted].  The Board has noted the 
applicable state law that provides a right to appeal the 
divorce determination.  However, that right was apparently 
not unlimited and the appellant has offered no evidence that 
she in fact did appeal the determination in the proper 
manner.  The service requirements were noted in the decree 
and she apparently was served by publication and in person 
which are permissible service options according to the 
applicable statute.  She has offered no evidence that she 
has challenged the decree in the proper legal forum.  

Thus, the Board finds that overwhelming evidence shows that 
the appellant was properly divorced from the veteran for 
several years, that she did not enter an appeal as provided 
under applicable law, and that she alleges matters of 
competency which the Board is unable to review in light of 
the clear legal precedent.  The Board notes there was no 
legal impediment to the veteran's marriage to [redacted] 
mentioned in the findings made with regard to the 
termination of that marital relationship.  This would seem 
to be problematic for the appellant who argues the 
preexisting divorce decree was not valid.  Therefore, the 
Board concludes there is no need to specifically cite to 
numerous divorce or appeal provisions from Minnesota 
statutes or rules of procedure.  In the face of overwhelming 
evidence in support of the result in a particular case, it 
is unnecessary to impose additional burdens on the Board or 
VA with no benefit flowing to the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Having found that the appellant has offered no basis for the 
Board to review the VA finding that she is not the surviving 
spouse based upon the divorce decree regular on its face, 
she is not entitled to benefits she seeks as a matter of 
law.  The determination as to her eligibility is not 
favorable and the claim must be regarded as legally 
insufficient since the requisite elements for eligibility to 
qualify for this benefit are not met.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

As the appellant may not be recognized as the veteran's 
surviving spouse, the appeal is denied.

		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

